DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-35, 39-43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Teboul (US 2015/0174041 A1) in view of Goettel et al. (US 2002/0010969 A1).
Teboul (US’ 041 A1) a hair dyeing composition comprising at least one hybrid film-forming hydrophobic acrylic polymer, at least one linear block silicone copolymer and at least one pigment as claimed in 26 (see claim 18), wherein the block silicone copolymer is in a the form of a particles in dispersion in an aqueous medium as claimed in claim 27 (see claim 19), wherein the silicon block copolymer is obtained in the presence of a catalyst as claimed in claim 28 (see claim 20), wherein the polysiloxane is represented by the formula (I) as claimed in 
The instant claims differ from the teaching of Teboul (US’ 041 A1) by reciting an aerosol device comprising a pressurized container and a propellant disposed in the container.
However, Teboul (US’ 041 A1) teaches that the dyeing composition also comprises propellants as one of the agents commonly used in the cosmetics and the composition can be provided in a foam (see page 9, paragraphs, 0221-0224).
 Goettel et al. (US’ 969 A1) in analogous art of hair coloring formulation, teaches it is possible to dispense a colorant composition in admixture with conventional propellants liquefied under pressure, dispense it from a pressurized container in the form of an aerosol spray or aerosol foam (see page 8, paragraph, 0067).
Therefore, in view of the teaching of the reference of Goettel et al. (US’ 969 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of 
4	Claims 36-38 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Teboul (US 2015/0174041 A1) in view of Goettel et al. (US 2002/0010969 A1) and further, in view of Teboul et al. (WO 2014202653 A1).
	The disclosures of Teboul (US’ 041 A1) and Goettel et al. (US’ 969 A1) as described above, do not teach or disclose coloring composition comprising amino silicone polymers as claimed.
Teboul et al. (WO’ 653 A1) in other analogous art of hair coloring formulation, teaches a coloring composition comprising  at least one aqueous dispersion of particles of hydrophobic film-forming hybrid acrylic polymer, at least one silicone compound and at least one pigment (see abstract), wherein the silicone compound is represented by the formulae (I), (II) and (III) which are similar to the claimed formulae (I), (II) and (III) as claimed in claims 36-38 (see pages 9-11, formulae (I), (II) and (III)).
Therefore, in view of the teaching of Teboul et al. (WO’ 653 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the coloring composition of Teboul (US’ 041 A1) by incorporating the silicone compounds as taught by Teboul et al. (WO’ 653 A1) to arrive at the 
	With regards to claim 44, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to utilize the coloring composition of Teboul (US’ 041 A1) in a pressurized container after mixing with any conventional propellant as taught by Goettel et al. (US’ 969 A1) to arrive at the claimed invention because the person of the ordinary skill in the art would expect that any pressurized container should have a rigid walls to maintain the high pressure and also would expect that any conventional propellant can be utilized including the claimed propellants, and, thus, would expect such a device to have similar property and similar results to those claimed, absent unexpected results.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761